FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GRIGOR TASALYAN,                                 No. 07-71257

               Petitioner,                       Agency No. A077-993-666

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Grigor Tasalyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility

determination because Tasalyan’s hearing testimony and his airport interview

statements were inconsistent as to his reasons for coming to the United States,

whether he had been arrested in Armenia, and whether he feared returning to

Armenia, see Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004), and Tasalyan’s

asylum application omitted his employment as a driver for the Armenian National

Movement, see Husyev, 528 F.3d at 1183. The IJ properly considered and rejected

Tasalyan’s explanations for the inconsistencies. See Li, 378 F.3d at 963. In the

absence of credible testimony, Tasalyan’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Tasalyan’s CAT claim is based on testimony the agency found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if he returned to Armenia, his CAT claim fails. See id. at

1156-57. Finally, the record does not support Tasalyan’s contention that the BIA

failed to address his CAT claim.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-71257